Norcross, J.,
dissenting:
I dissent from the order denying a rehearing. The importance and far-reaching effect of the legal questions discussed and determined by the opinions of the majority members of the court warrant, in my judgment, further hearing and consideration before the views expressed in those opinions be determined to be the law.
I am unable to agree upon the construction placed by my learned associates upon section 5652 of the Revised Laws. Our statute of 1907 (Stats. 1907, p. 487) which was incorporated into the new civil practice act of 1912 (Rev. Laws, 5649-5652) is modeled after the act of Congress of June 11, 1906 (34 Stat.-at-L. 232, c. 3073, U. S. Comp. Stat. Supp. 1909, p. 1148). Section 3 of the act of 1907 (Rev. Laws, 5652) is in all essentials identical with section 4 of the federal act, supra. While there is no direct authority upon the question of settlements made between an injured employee and his employer after injury, the provisions of section 3 of the federal act was under consideration by the Court of Appeals of the District of- Columbia in the case of McNamara v. Washington Terminal Co., 35 App. D. C. 230.
That case involved the validity of an agreement entered into at the time of employment, which exempted the company from any liability other than was provided for in certain relief benefits agreed upon at the time of employment which were to accrue to the employee in the event of injury. It was held that this agreement was in violation of the statute, and was not a bar to further recovery.
The court, however, said: "If it [the employer] honestly desires to effect a settlement with the employee, irrespective of this contract of employment and upon a new consideration, it may do so, and such a settlement, if free from duress, will be sustained. What it here seeks to do, however, is to be relieved of liability without the payment of a new consideration. Mr. Justice Stafford, in a well-considered opinion (Potter v. Baltimore & O. R. Co., 37 Wash. L. Rep. 466), sustaining this section, said: 'What Congress evidently intended to do was to cut up, root and *610branch, this whole attempt on the part of the employer to substitute its own determination of its liability, and its own adjustment of the extent of that liability, as far as the same were embraced in the original contract of employment, and to substitute for it an adjustment in open court, or at least an adjustment by the parties, independent of such original contract.’” See, also, Philadelphia Ry. Co. v. Schubert, 224 U. S. 603.
Whether the above quotation from the opinion in the McNamara case is or is not dicta, I believe it to be the correct construction to be placed on the federal act, under consideration in that case, and likewise it would be the correct construction to be placed upon the statute of this state. The purpose of the act is accomplished by this construction, and any other construction would render it of doubtful constitutionality, to say the least. Both the language and the constitutionality of an act should be clear before it is held that a valid agreement in settlement for personal injuries may not be entered into between employer and employee after injury. Such a construction means that, no matter how much the parties may be desirous of effecting a settlement or how advantageous such a settlement may be, a resort must be had to litigation with its attendant delay and expense — a result which would be alike injurious to both employer and employee, with no compensating advantage. The reasons which justify the legislature in holding void agreements entered, into as a condition of employment do not apply in matters of settlement after injury.
The courts have never hesitated to set aside agreements in settlement for personal injuries, where the consideration was inadequate and where .the circumstances virtually prevented freedom of contract. It was upon this view of the present case that I concurred in the judgment.
I am still of the opinion that the judgment could be affirmed, notwithstanding I think the court erred in sustaining the, demurrer to the answer. The fact that the plaintiff was induced to accept a grossly inadequate consideration for his injuries, shortly after the accident and *611while he was still suffering therefrom and was at a clear disadvantage in entering into the contract, afforded ample warrant for refusing to enforce its provisions. If this case only involved the question of an affirmance of the judgment, I 'would concur in the order denying a rehearing, but, as a far greater question than the mere affirmance of the judgment is presented in-the opinion of the majority members of the court, I think a rehearing should be granted.